Citation Nr: 1107854	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-20 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1978 to May 1981. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision issued by the VARO in 
Philadelphia, Pennsylvania.  The Veteran testified before the 
undersigned Veterans Law Judge (VLJ) in a hearing at the RO in 
October 2010.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  A current bilateral knee disorder is not shown to have onset 
in service or to otherwise be due to an event or incident of the 
Veteran's period of active service.

3.  The currently demonstrated low back disorder is not shown to 
have onset in service or to otherwise be due to an event or 
incident of the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder is not shown to be due to disease 
or injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  A low back disorder is not due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in January 2008 and February 2010.  Those letters notified 
the Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken 
and all available evidence has been obtained in this case.  Thus, 
the content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the noted 
letters.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified and 
authorized records relevant to the matter have been requested or 
obtained.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim of entitlement to service 
connection, there are four factors for consideration.  These four 
factors are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the Veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  With respect to the third factor above, the Court 
has stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that suggests a 
nexus, but is too equivocal or lacking in specificity to support 
a decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Simply stated, the standards of McLendon are not met in this 
case.  With respect to the Veteran's claimed bilateral knee and 
low back disorders, there is no indication that the disorders may 
be associated with his service. Therefore, a VA examination to 
evaluate these claimed disabilities is not warranted.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).    

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102 (2010).





Factual Background and Analysis

The Veteran asserts that his current bilateral knee and low back 
disorders are due to injuries sustained during his service when 
he was stationed at 29 Palms and Camp Lejeune.  However, his 
service treatment records contain no complaints of, treatment for 
or findings referable to a knee or back disorders.

A July 2005 MRI report of the lumbar spine showed mild loss of 
stature anteriorly involving the 12th thoracic vertebral body 
which appeared chronic.  There was disc desiccation with 
associated annular disc bulging at T12-L1 through L3-4.  There 
was a small right paramedian disc protrusion at L1-2.  There were 
some degenerative changes of the articulating facets most 
prominent at the lower two levels.  There was some narrowing of 
the neural foramina at multiple levels without nerve root 
impingement identified.  There was no central canal stenosis.  
The history reported in conjunction with the procedure was: Low 
back pain radiating to the left lower extremity, fall. 

July 2005 MRI report of the left knee showed mild intrasubstance 
signal posterior horn of the medial meniscus.  No articular 
surface meniscal tear was identified.  There was thinning of the 
articular cartilage.  There was a tiny amount of joint fluid.  No 
ligamentous or tendinous injury was identified.  There were mild 
prepatellar soft tissue edematous changes.  The history reported 
in conjunction with the procedure was: Left knee pain, swelling, 
fall. 

An August 2005 statement from a private chiropractor indicated 
the Veteran was permanently disabled and unable to work secondary 
to cervical and lumbar radicular symptoms.  The etiology of the 
back problems was not reported.

In January 2006, the Veteran received treatment at a private 
facility for complaints of, in pertinent part, low back pain and 
bilateral knee pain.  It was reported that the Veteran sustained 
injury in a slip and fall accident at the Rite Aid.  There was no 
mention of any in-service injuries to the back or the knees.  
Following a physical examination and a review of the July 2005 
MRI reports, the impression, in pertinent part, was lumbosacral 
strain and sprain, lumbar myositis and lumbar somatic 
dysfunction.  The knees showed evidence of crepitus; there was no 
evidence of instability.  The Veteran had contusion to the 
bilateral knees which was currently quiescent.  The doctor 
advised the Veteran to continue chiropractic treatment.

An April 2006 statement from doctor R.M.Z. indicated the Veteran 
suffered from, in pertinent part, thoracoloumbar strain and 
sprain and contusion of the right knee due to injury sustained in 
an accident.

Given its review of the record, the Board finds that service 
connection for bilateral knee and low back disorders is not 
warranted in this case.  In this regard, despite the evidence of 
current knee and low back disorders, the Veteran has simply not 
established a connection between service and these disabilities.  
See Boyer v. West, 210 F.3d at 1353 (Fed. Cir. 2000).  Service 
connection requires the existence of a current disability; the 
existence of the disease or injury in service, and a relationship 
or nexus between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the present 
case, no knee or back complaints were noted in service, and the 
current knee and back pathology was first noted many years after 
the Veteran retired from service (the evidence of record seems to 
indicate that the disorders onset as a result of a slip and fall 
accident that occurred at a Rite Aid drug store).  The passage of 
many years between discharge from active service and the medical 
documentation of a claimed disability may be considered evidence 
against a claim of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

The only evidence of record supporting the Veteran's claim is 
various lay assertions and his October 2010 hearing testimony.  
As noted, he lacks the medical expertise regarding knee and 
lumbar spine disorders such as knowledge of orthopedic or 
neurological pathology associated with knee and back disorders; 
thus, any such lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu supra.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, this appeal is denied.


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a low back disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


